Citation Nr: 9920675	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  95-05 421	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1984 to 
January 1990.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a June 1991 rating action of 
the Seattle, Washington Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection and assigned a 10 percent disability evaluation 
for lumbosacral strain, effective from March 12, 1991.  By 
that same rating action, the RO denied claims of service 
connection for bilateral hearing loss, tinnitus and otitis 
externa.  In a March 1994 rating action, the RO increased the 
evaluation assigned to the lumbosacral strain to 20 percent.

The Board remanded the case in October 1996 for further 
development.  

By a February 1999 rating action, the RO granted service 
connection for tinnitus and otitis externa, assigning 10 
percent and noncompensable ratings respectively, effective 
from March 12, 1991.  By that same decision, the RO increased 
the rating for the service-connected low back disorder to the 
current level of 40 percent, effective from March 12, 1991 
and re-characterized the veteran's disability as lumbosacral 
strain with radiculopathy to the lower extremities.

The veteran currently resides in El Salvador.


FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
bilateral hearing disability diagnosed in August 1993 is due 
to disease or injury which was incurred in or aggravated by 
service. 

2.  The veteran's service-connected lumber spine disorder is 
manifested by severe disablement; persistent symptoms 
compatible with sciatic neuropathy, absent ankle jerk or 
other neurological findings appropriate to the site of a 
diseased disc with little intermittent relief, reflective of 
pronounced disability are not demonstrated.

3.  At no time since service has the veteran been shown to 
have functional impairment reflective of pronounced 
disability due to the service-connected back disorder.  


CONCLUSIONS OF LAW

1.  A well-grounded claim of service connection for bilateral 
hearing loss has not been presented.  38 U.S.C.A. §§ 1101, 
1131, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (1998).

2.  The criteria for a rating in excess of 40 percent for the 
service-connected lumbosacral strain with radiculopathy have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991& 
Supp. 1998);  38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 
4.71(a) including  Diagnostic Codes 5292, 5293, 5295 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Background.  According to the veteran's Form DD 214, his 
duties in service included cannon crewmember.  A careful 
review of the veteran's service medical records reveals that 
an enlistment physical examination performed in November 1983 
included audiometric findings which reported pure tone air 
conduction thresholds as 10, 5, 0, 0, 0 and 0 decibels in the 
right ear at 500, 1000, 2000, 3000, 4000 and 6000 hertz, 
respectively.  Like measurements of the left ear were 0, 0, 
0, 5, 5 and 0 decibels.  

The report of a reference audiogram performed in November 
1986 reported pure tone air conduction thresholds as 10, 10, 
5, 0, 0 and 15 decibels in the right ear at 500, 1000, 2000, 
3000, 4000 and 6000 hertz, respectively.  Like measurements 
of the left ear were 10, 10, 10, 5, 15 and 5 decibels.  It 
was noted that the reference was established following 
exposure in noise duties.  

Audiometric testing performed as part of a July 1989 
separation examination reported pure tone air conduction 
thresholds as 10, 15, 10, 10, 10 and 15 decibels in the right 
ear at 500, 1000, 2000, 3000, 4000 and 6000 hertz, 
respectively.  Like measurements of the left ear were 20, 15, 
15, 5, 15 and 10 decibels. 

Post-service medical records include the report of an April 
1991 VA examination which included audiometric testing.  Pure 
tone air conduction thresholds were reported as 10, 15, 10, 
10 and 5 decibels in the right ear at 500, 1000, 2000, 3000 
and 4000 hertz, respectively.  Like measurements of the left 
ear were 10, 10, 10, 10 and 15 decibels.  A speech 
discrimination score of 94 percent was recorded for the right 
ear and a score of 96 percent for the left ear.  A stamped 
notation on the report indicated that, "using current VA 
criteria, this veteran's hearing acuity is within normal 
limits, bilaterally."

The results of audiometric testing performed as part of an 
August 1993 examination conducted for VA reported pure tone 
air conduction thresholds as 35, 35, 35 and 35 decibels in 
the right ear at 500, 1000, 2000 and 4000 hertz, 
respectively.  Like measurements of the left ear were 35, 50, 
45 and 40.  Speech discrimination scores were not reported.  
The diagnoses included neurosensorial hearing loss, 
bilateral.  

The report of an August 1995 examination conducted for VA 
included the report of audiometric testing; however, the 
results were presented in graphic form only.  The examiner 
indicated on one portion of the examination report that 
hearing loss was not noted.  In the remarks section of the 
report it was noted that the veteran had a "slight" loss in 
his left ear in one frequency; that is, a 10 decibel loss at 
100 hertz.  

The report of a March 1997 audiogram conducted by a private 
source consisted of graphic representation only, without 
comment on the findings.  

The report of a July 1997 examination conducted for VA noted 
mild hearing loss in the right ear.  There was no audiometric 
testing conducted at that time.    

Analysis.  The threshold question to be answered in the 
veteran's appeal is whether he has presented evidence of a 
well-grounded claim.  If not, his application for service 
connection must fail, and there is no further duty to assist 
him in the development of his claim.  38 U.S.C.A. § 5107 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995). 

Alternatively, a claim may be well grounded if the evidence 
of record, regardless of its date, shows that the veteran had 
a chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder which may be competently demonstrated 
by lay observation.  Savage, 10 Vet. App. at 495.  If the 
disorder is not chronic, it may still be service connected if 
the disorder is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id. at 496-497.

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran contends that he is suffering a bilateral hearing 
loss as a result of exposure to acoustic trauma during 
service.  For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or when the speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385.

The service medical records do not include any findings 
pertaining to hearing loss.  While the post-service medical 
records include reports of several audiometric examinations 
with findings which do not meet the criteria set forth above, 
the results of the audiometric test performed by VA in August 
1993 show that the veteran's hearing disability does meet the 
criteria as set forth hereinabove.  Therefore, the crucial 
determination before the Board is whether the recently 
diagnosed bilateral hearing loss is due to disease or injury 
which was incurred in or aggravated by service.  As a 
preliminary matter, the veteran's service record shows that 
he served as a cannon crewmember.  Consequently, the 
documentary evidence of record does tend to support the 
veteran's assertions that he probably was exposed to some 
form of acoustic trauma during service.

To establish service connection, the veteran is not obliged 
to show that a hearing loss was present in service.  He may 
establish the required nexus between his current condition 
and his military service if he can show that his initial 
injury occurred while in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  Therefore, if the 
evidence sufficiently demonstrates a medical relationship 
between the veteran's inservice exposure to loud noise and 
his current disability, it would follow that the veteran 
incurred the current disability in service.  Id.

The fact that the veteran has not shown that a hearing loss 
for VA purposes was present in service is not dispositive for 
evaluating a claim for service connection.  Instead, the 
evidence must sufficiently demonstrate a medical relationship 
between the veteran's inservice exposure to loud noise and 
his current disability.  Unfortunately, the veteran has not 
presented such evidence.  The first recorded diagnosis of a 
hearing loss meeting the criteria of 38 C.F.R. § 3.385 was in 
August 1993, many years after service; and no opinion as to 
the etiology of the veteran's condition was noted by the 
examiner.  The Board notes, in fact, that the August 1993 
examination is the only instance where the veteran was 
diagnosed as having a hearing loss meeting the VA criteria.  
Examinations conducted prior to and subsequent to that time 
do not duplicate those findings.  Therefore, as no competent 
evidence has been presented to show that the veteran's 
current (as diagnosed in August 1993) bilateral hearing 
disability is due to disease or injury which was incurred in 
or aggravated by service, a well grounded claim has not been 
presented.  Although the veteran has offered an opinion that 
his currently diagnosed hearing loss was due to exposure to 
acoustic trauma in service, as a lay person, he is not 
competent to offer a medical opinion as to the diagnosis or 
causation of his claimed condition.  See Espiritu, supra.

The Board would note that the fact that VA authorized an 
examination for the veteran's claimed condition does not mean 
that the veteran, who did not fulfill his statutory 
requirements to establish a well-grounded claim, is entitled 
to the duty to assist.  Slater v. Brown, 9 Vet. App. 240 
(1996) (Whether a VA examination should be conducted under 
38 C.F.R. § 3.326 is an issue that arises only where a claim 
has already been determined to be well-grounded).

VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
By this decision, the Board is informing the veteran of 
evidence which is lacking and that is necessary to make his 
claim as set forth above well grounded.  

Finally, the Board has considered the "benefit of the 
doubt" doctrine:  however, as the veteran's claim does not 
meet the threshold of being well grounded, a weighing of the 
merits of the claims is not warranted and the benefit of the 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

II.  Increased Rating

Background.  The veteran contends that his service-connected 
back disability is more severe than the current rating, 
assigned during the appeal following the initial grant of 
service connection, indicates.  A careful review of the 
service medical records reveals that the veteran complained 
of low back pain in December 1984 and May 1989.  The report 
of Medical History portion of the July 1989 separation 
examination noted that the veteran's only chronic medical 
problem was that of low back pain.  

The veteran was afforded a VA examination in April 1991 at 
which time he complained of back pain, with gradual onset 
during service.  Following physical examination and x-ray 
studies, the diagnoses included chronic low back pain, 
without history of specific trauma.  Range of motion of the 
low back was noted to be limited, with no evidence of 
radiculopathy on examination.  X-ray studies were considered 
within normal limits.  

In the rating action presently on appeal, the RO granted 
service connection and assigned a 10 percent rating for 
lumbosacral strain.  Subsequent to that rating action, the 
veteran moved to El Salvador.  

In an August 1993 examination conducted for VA, the veteran 
was noted to have a history of lumbosacral contracture and 
present exacerbation of related symptoms.  Physical 
examination revealed pain on flexion and on pressure of the 
lumbar paravertebral muscles and sacroiliac articulation.  
Neurological examination revealed slight sensitivity and 
pain, slightly decreased in the lower left limb. 

In a March 1994 rating action, the Washington, D.C. RO 
increased the rating to 20 percent.  

The veteran was afforded another examination for VA 
compensation purposes in August 1995 at which time he was 
noted to have lumbar pain without "irradiation" to the 
lower limbs.  The diagnosis was that of "lumbalgia by 
discastrosis L5-S1."

When the Board initially reviewed the veteran's claim in 
October 1996, it was noted that complete treatment records 
had not been received.  The RO was requested to contact the 
veteran in order to obtain information necessary to acquire 
all records.  In response to a request from the RO, the 
veteran submitted signed releases to facilitate the search 
for records.  In correspondence dated in September 1997, the 
RO contacted treatment providers identified by the veteran 
and requested copies of all treatment records.  

In a statement received in April 1997, a chiropractor 
reported that he had been treating the veteran since 1993 for 
cervical and lumbosacral problems.  The chiropractor stated 
that the veteran's "problems" resulted in back pain.  

VA outpatient treatment records dated from shortly after 
service until August 1991 include a July 1991 chart extract 
detailing the veteran's complaints.  He presented with 
complaints of pain in his "entire spine."  The veteran was 
noted to walk with a normal gait, and tiptoe and heel walk 
were reportedly intact.  Palpation revealed generalized 
tenderness with paravertebral guarding and spasm.  Straight 
leg raising was negative, sitting.  Knee jerks were reported 
as 3+, symmetrical; ankles jerks, 2+, symmetrical.  The 
assessment was that of chronic low back pain.  

In an October 1997 medical certificate, it was noted that the 
veteran had presented for an appointment in April 1997 due to 
"lumbalgia" pain with bilateral radiculopathy.  He was 
reportedly sent to radiology and referred to physical 
therapy.

The veteran was afforded an examination for VA compensation 
purposes in July 1997, at which time he reported a history of 
back pain since lifting heavy weights during service.  
Neurological examination was considered normal.  Muscle tone 
in the left extremities was considered diminished in relation 
to the right.  Muscular force of the left extremities was 
characterized as diminished (4=good) in relation with the 
right (5=normal).  X-ray studies of the lumbar spine were 
noted to reveal minimal discreet narrowing of intervertebral 
space between L5-S1, without fractures. 

In a September 1997 translation of a medical certificate, it 
was noted that the veteran had been undergoing physical 
rehabilitation for dorsal and cervical spine complaints and 
had been diagnosed as having chronic "posttraumatic 
lumbalgia."  The signer noted that the certificate was to 
verify the diagnosis and rehabilitation process only.

Additional treatment records include reports referable to a 
March 1998 hospitalization for chronic recurrent "lumbago 
[illegible]."  

In a February 1999 rating action, the RO increased the rating 
to the present level of 40 percent, effective from March 12, 
1991 and re-characterized the service-connected disability as 
lumbosacral strain with radiculopathy to the lower 
extremities.  

Analysis.  The Board finds that the veteran's claim is 
plausible and capable of substantiation and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992); Shipwash v. Brown, 8 
Vet. App. 218 (1995).  When an appellant submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant evidence has been obtained, and 
that no further assistance is required to comply with 
38 U.S.C.A. § 5107(a).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In the February 1999 rating action, the RO assigned a 40 
percent rating for the entire appeals period under the 
provisions of 38 C.F.R. § 4.71a, including Diagnostic Codes 
5293 and 5295 (1998).  The 40 percent rating presently 
assigned is the maximum schedular evaluation under Diagnostic 
Codes 5295 (lumbosacral strain) and 5292 (limitation of 
motion of the lumbar spine).  As there is no evidence of the 
residuals of a fracture of the vertebra (Diagnostic Code 
5285), ankylosis of the spine (Diagnostic Code 5286) or 
unfavorable ankylosis of the lumbar spine (Diagnostic Code 
5289), the only applicable basis for an increased schedular 
rating for the veteran's back disability is under the 
provisions of Diagnostic Code 5293.  Under the provisions of 
that code, a 60 percent rating is warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of disease disc, 
with little intermittent relief.  

Under existing case law, the provisions of 38 C.F.R. §§ 4.40, 
4.45 must be considered when a diagnostic code provides 
solely for compensation based upon limitation of motion.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In a December 1997 
opinion, VAOGCPREC 36-97, the General Counsel of VA held that 
those provisions were also applicable to the evaluation of 
disability due to intervertebral disc syndrome.  

Considering the evidence as set forth above, the Board finds 
that the preponderance of the evidence is against awarding a 
disability rating greater than 40 percent.  The records show 
persistent complaints of pain and orthopedic findings, but no 
appreciable persistent neurologic deficit.  The most recent 
examination noted a normal neurological examination and x-ray 
studies were interpreted as showing minimal decrease of 
intervertebral space at L5-S1.  The Board notes that, 
historically, the veteran's disability was evaluated as for 
lumbosacral strain.  In the rating action on appeal, the RO 
noted the veteran's complaints of back pain during service 
and the report of the April 1991 VA examination which showed 
no evidence of radiculopathy.  July 1991 VA treatment notes 
included findings of symmetrical ankle jerks.  An August 1995 
examination noted complaints of back pain, but was also 
negative for findings of radiculopathy.  

Although the evidence demonstrates that the veteran suffers 
from low back disability, the objective findings and 
symptomatology do not rise to the level of pronounced 
disability contemplated by the rating criteria for a 60 
percent rating.  38 C.F.R. § 4.7.  Accordingly, the Board 
finds that the preponderance of the evidence is against a 
disability rating greater than 40 percent.  

In applying 38 C.F.R. §§ 4.40 and 4.45, inquiry is directed 
to such factors as functional loss due to pain or weakness, 
excess fatigability, incoordination, pain on movement, and 
instability.  See DeLuca, supra.  The Board has considered 
all the relevant factors and finds that the current evidence 
of record does not indicate the veteran suffers from 
additional functional loss due to pain or weakness, other 
than the functional loss already contemplated by the 
veteran's award of a 40 percent evaluation, and thus, a 
disability evaluation in excess of the 40 percent awarded is 
not warranted under 38 C.F.R. § 4.40, 4.45, 4.59.  The 
veteran is currently receiving an evaluation which is based 
on and commensurate with severe limitation of lumbar spine 
motion, the maximum schedular evaluation for limitation of 
lumbar spine motion.  

In evaluating the veteran's disability, the Board has 
reviewed the nature of the original disability, as well as 
the functional impairment that can be attributed to pain and 
weakness.  See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, supra.  
The Board has also considered whether the veteran was 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) in Fenderson v. West, 12 Vet. App. 119 
(1999).  At no time since service, however, has the veteran's 
service-connected back disability been manifested by more 
than severe limitation of motion, nor have there been 
findings of pronounced intervertebral disc syndrome.  


ORDER

As a well-grounded claim has not been presented, service 
connection for bilateral hearing loss is denied.  

A rating in excess of 40 percent for the service-connected 
lumbosacral strain with radiculopathy is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

